Savage, J.
On April 28, 1897, the defendant gave a written order to the traveling salesman of the plaintiff, at Waterville, for certain merchandise. The order contained the direction to ship “ immediately.” The plaintiff received the order at Syracuse, N. Y., where his place of business was, about May 1. On May 18, the plaintiff delivered the goods described in the order to a railroad company at said Syracuse, properly boxed and directed to the defendant at Waterville. The goods reached Waterville, by freight, on June 1 or 2. When the defendant gave the order he told the salesman he must have certain flags referred to in the order in season for Memorial day. The remainder of the goods “were adapted to campaign purposes and for the Fourth of July.” On May 28, the defendant wrote to the plaintiff countermanding the order, and on June 1 or 2, as soon as the goods reached Water-*456ville, the defendant refused to receive the goods and ordered them returned to the plaintiff, and they were shipped back. Plaintiff declined to receive the goods back, and insists on holding the defendant to his contract under the order.
Plaintiff’s declaration is in assumpsit for “ goods sold and delivered; ” for “ goods bargained and sold; ” and for “ not accepting the goods sold.” The verdict was for the defendant.
The case comes up on motion for a new trial, under which the plaintiff relies upon the ground that the verdict was “ against law and the charge of the justice,” and upon certain rulings of the presiding justice in his charge, as to the effect of the delivery of the goods by the plaintiff to the railroad company at Syracuse.
If upon the foregoing undisputed facts this action cannot be maintained, it becomes unnecessary to consider further either the motion or the exceptions. Rockland v. Morrill, 71 Maine, 455; Mathews v. Fisk, 64 Maine, 101.
The defendant contends that the shipment was not seasonable, and we think his contention must be sustained. The goods were to be shipped “immediately.” The word “immediately” undoubtedly has a relative meaning and must be read in the light of surrounding circumstances. It was understood that the defendant ordered a portion of the goods for use on Memorial day. They were not shipped until May 18, eighteen days after the receipt of the order, and did not reach Waterville until after Memorial day. It is the opinion of the court that the delay was unreasonable, and that the action cannot be maintained. Fisher v. Boynton, 87 Maine, 395.

Motion and Fxceptions overruled.